Citation Nr: 0932678	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for service-connected postoperative fracture of the left 
medial malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1984 to August 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.


FINDING OF FACT

The Veteran's left ankle disability has been manifested by 
persistent dorsiflexion at rest of approximately five 
degrees, with a high likelihood of ankylosis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent disability rating, and no higher, 
for service-connected postoperative fracture of the left 
medial malleolus, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants a 30 percent 
disability rating for service-connected postoperative 
fracture of the left medial malleolus.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2 
(2008), and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3 (2008).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased disability rating claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's postoperative fracture of the left medial 
malleolus is rated pursuant to the criteria set forth in 
Diagnostic Code 5271, which provides that for moderate 
limitation of motion of the ankle, a 10 percent disability 
rating is warranted; and for marked limitation of motion a 20 
percent disability rating is warranted.  38 C.F.R. § 4.71a 
Diagnostic Code 5271 (2008).

Diagnostic Code 5270  provides the criteria for evaluating 
ankylosis of the ankle.  Under this diagnostic code 
provision, a 30 percent disability rating is warranted for 
ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion between zero degrees and 
10 degrees.  A 40 percent disability rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2008). 

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

In September 2006, the Veteran filed a claim for an increased 
disability rating for his service-connected postoperative 
fracture of the left medial malleolus.

An undated letter from M. C. S., DNSc, ARNP, received in 
November 2006, shows that the Veteran was said to have been 
employed at the VA Medical Center in West Palm Beach, 
Florida, for over five years.  It was indicated that in the 
preceding two to three years, he had demonstrated increasing 
difficulty with ambulation of his left ankle for which he 
would take increased anti-inflammatory and analgesic 
medications for relief.  Despite pain management, he was said 
to continue to struggle with his daily work which required 
constant ambulation and mobility.

An undated lay statement from R. G. F., received in November 
2006, shows that the Veteran was said to have demonstrated a 
steady decline in his ability to perform his usual daily 
activities.  He has needed more frequent breaks to rest his 
ankle while engaging in activity.  His left ankle instability 
was said to have gotten worse, wherein it would give way and 
twist out from beneath him.  He would take increased anti-
inflammatory and analgesic medications for relief.    

A VA examination report dated in March 2007 shows that the 
Veteran reported increased left ankle pain described as eight 
or nine on a scale of 10.  The pain was described as a vice-
type compressing pain with flare-ups of increased weakness, 
instability, and falling.  He reported a decrease in his 
activities of daily living, and that he had lost 
approximately 42 hours of work as a result of his symptoms.  
He also indicated that he had increased the quantity of pain 
medication he would take for relief.  He would occasionally 
use a brace for ambulation.  He was able to stand for 15 to 
30 minutes and walk approximately one quarter mile.  There 
was left sided deformity, giving way, instability, stiffness, 
and weakness.  There was no dislocation or subluxation, 
effusion, or inflammation.  He reported moderate flare-ups 
every two to three weeks resulting in increased limitation of 
motion, which could last up to two weeks.  X-rays taken in 
September 2006 were reviewed which had shown post-traumatic 
changes with drill bit in the distal tibia.  Physical 
examination revealed that range of motion was measured at 
eight degrees of dorsiflexion and 10 degrees of plantar 
flexion.  There was no additional limitation of motion on 
repetitive use.  It was indicated that there was no joint 
ankylosis.
The diagnosis was posttraumatic arthritis post left ankle 
surgery.  It was indicated that there was mild to moderate 
effects on his activities of daily living, with severe effect 
on traveling, and an inability to engage in sports or 
recreation.  

In his notice of disagreement dated in June 2007 the Veteran 
asserted that he had ankylosis of the left ankle, and that 
during his March 2007 VA examination appropriate studies had 
not been undertaken to support his assertion.

An undated letter from M. C. S., DNSc, ARNP, received in 
January 2008, shows that the Veteran was said to have 
persistent pain and lack of range of motion of the left 
ankle.  Dorsiflexion was limited to less than 10 degrees and 
plantar flexion was limited to less than 20 degrees.  There 
was persistent dorsiflexion at rest of approximately five 
degrees.  Given the significant history and trauma, the 
likelihood of ankylosis was said to be high.

As noted above, the Veteran's left ankle disability is rated 
as 20 percent disabling under Diagnostic Code 5271, which is 
assigned where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a.  This is the maximum schedular 
disability rating available under Diagnostic Code 5271.

A potentially higher disability rating of 30 percent is not 
warranted unless there is evidence of ankylosis of the left 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  See Diagnostic 
Code 5270.

The United States Court of Appeals for Veterans Claims 
(Court), citing Dorland's Illustrated Medical Dictionary 
(28th ed. 1994), has repeatedly recognized that, at least for 
VA compensation purposes, ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 
528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

While the VA examination report dated in March 2007 shows 
that the Veteran does not have ankylosis, the Board finds 
that the January 2008 letter from M. C. S., DNSc, ARNP, set 
forth that the likelihood of ankylosis was high, and that the 
Veteran's dorsiflexion at rest was persistently at five 
degrees.  As such, resolving reasonable doubt in the 
Veteran's favor, the Board finds that a 30 percent disability 
rating for the Veteran's postoperative fracture of the left 
medial malleolus is warranted under Diagnostic Code 5270 as 
there is ankylosis of the ankle in dorsiflexion between zero 
and 10 degrees.  See Diagnostic Code 5270.  The competent 
medical evidence of record has not shown that the Veteran's 
left ankle was manifested by ankylosis in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  As such, a 40 percent disability rating under 
Diagnostic Code 5270 is not warranted.

The Board has also considered whether the Veteran would be 
entitled to disability rating greater than 30 percent under 
other potentially applicable diagnostic criteria related to 
the left ankle.  However, there are no other potentially 
applicable  diagnostic code provisions which would provide a 
greater rating for a disability of the left ankle.

Consideration has also been given to whether a disability 
rating greater than 30 percent is warranted for the Veteran's 
left ankle disability on the basis of functional impairment 
and pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the 
Veteran's reports of pain and limitation of function with 
increased activity.  However, the March 2007 VA examination 
established that there was no additional limitation of motion 
on repetitive use, and that there were only mild to moderate 
effects on his activities of daily living, with greater 
effects only on traveling and engaging in sports or 
recreation.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  As such, the Board concludes that an 
increased disability rating of 30 percent, and no higher, for 
the service-connected postoperative fracture of the left 
medial malleolus is warranted.  Based upon the guidance of 
the Court in Hart, the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms have remained relatively constant 
throughout the course of the period on appeal, and as such, 
staged ratings are not warranted.

Extra-schedular consideration

Finally, the Board finds that disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's postoperative fracture 
of the left medial malleolus.  Accordingly, the claim will 
not be referred for extra-schedular consideration 


ORDER

A 30 percent disability rating, and no higher, for service-
connected postoperative fracture of the left medial 
malleolus, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


